                                                                               FILED
                                                                            IN CLERK'S OFRCE
                                                                       US DISTRICT COURT E.D.N.Y.

 UNITED STATES DISTRICT COURT                                          ★ NOV 1S 2018 ★
 EASTERN DISTRICT OF NEW YORK
                                                           -X
                                                                       BROOKLYN OFFICE
 MICHAEL GOLDMAN,

                         Plaintiff,
                                                                  MEMORANDUM AND ORDER
                    -against-
                                                                  18-CV-2343(AMD)
 RICHARD R. RIO,

                         Defendant.
                                                             X

 ANN M.DONNELLY,United States District Judge:

         The plaintiff, Michael Goldman, brings this pro se action against his former law partner,

 alleging that he is entitled to recover a share of the assets of his former partnership. On May 16,

2018,1 issued a memorandum and order directing the plaintiff to show cause why this action

 should not be dismissed. After receiving the plaintiffs response, 1 issued an order on August 13,

2018, dismissing the complaint for the reasons stated in the May 16, 2018 memorandum and

 order. The plaintiff filed a motion for reconsideration, seeking an order rescinding the August

 13, 2018 order, vacating the subsequent August 15, 2018 clerk's judgment, and replacing the

order with an order permitting this action to proceed.' Familiarity with the facts is assumed.

         Under Local Civil Rule 6.3, the decision to grant or deny a motion for reconsideration "is

within the sound discretion of the district court... and is an extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources."

Hernandez v. Doe, No. I6-CV-2375, 2016 WL 7391989, at *2(E.D.N.Y. Dec. 21, 2016)

(citing Mangino v. Inc. Vill. ofPatchogue, 814 F. Supp. 2d 242,247(E.D.N.Y. 2011)).

Generally, a motion for reconsideration will be "denied unless the moving party can point


'Although the plaintiff filed his motion for reconsideration after the 14-day deadline under Local Civil
Rule 6.3,1 address the merits ofthe plaintiffs motion. In any case, the plaintiffs motion under Federal
Rule of Civil Procedure 60(b) is timely.
to controlling decisions or data that the court overlooked—^matters, in other words,that might

reasonably be expected to alter the conclusion reached by the court." Shrader v. CSX Transp.,

Inc., 70 F,3d 255,257(2d Cir. 1995). A motion for reconsideration is "not a vehicle for

relitigating old issues, presenting the case under new theories, securing a rehearing on the merits,

or otherwise taking a 'second bite at the apple.'" Analytical Surveys, Inc. v. Tonga Partners,

L.P.,684 F.3d 36,52(2d Cir. 2012)(citation omitted).

        Federal Rule of Civil Procedure 60(b)(6), a catch-all provision, allows a court to relieve a

party from finaljudgment for "any other reason thatjustifies relief not already mentioned in

Rule 60(b)(1)through (5). "[T]he standard for granting Fed. R. Civ. P. 60(b)(6) motions is strict,

and requires [the moving party] to demonstrate 'extraordinary circumstances' to justify relief."

King V. People ofthe State ofNew York, No. 1 l-CV-3810,2016 WL 1056566, at *2(E.D.N.Y.

Mar. 16,2016)(quoting Gonzalez v. Crosby,545 U.S. 524,535 (2005)).

        The plaintiffs motion for reconsideration raises the same arguments raised in his

response to the May 16, 2018 order to show cause. The plaintiff argues that his first cause of

action for recovery of$124,675.38 is a new cause of action because he made those payments in

2016 and 2017. But the timing of his payments is irrelevant. As the state courts held, the

plaintiff is barred from bringing any claims arising out ofthe partnership because ofthe position

he took during his bankruptcy. Goldman v. Rio, 853 N.Y.S.2d 837(N.Y, Sup. Ct. 2008).

       The plaintiff argues that the second cause of action for accounting is viable because it

was put on hold during the pendency ofthe bankruptcy, which was closed in 2016. However,

the state courts already made a final adjudication on the merits that the petitioner is not entitled

to an accounting, and thus this cause ofaction is barred by resjudicata. See Goldman v. Rio,
961 N.Y.S.2d 288(2d Dep't 2013)(affirming the dismissal ofthe plaintiffs action seeking an

accounting against his former law partner, based on resjudicatd).

        The plaintiff also appears to reiterate the grounds of his third cause of action for damages

arising from his disbarment. However,this claim is also barred by resJudicata as he could have

raised it in his prior actions against the defendant.

       I have reviewed the remainder ofthe respondent's arguments, and find no reason to

reconsider my determination.

SO ORDERED.

                                                         s/Ann M. Donnelly
                                                             Ann M. Donnelly, U.S.D.J.
                                                        Chair ofthe Committee on Grievances
                                                        For the United States District Court
                                                        Eastern District ofNew York


Dated: Brooklyn, New York
       November 13,2018
